On Application for Rehearing.
PER CURIAM.
The decree is amended so as to read as follows:
It is therefore ordered, adjudged, and decreed that the portion of the judgment appealed from be annulled, avoided, and reversed; and it is ordered that there now be judgment in favor of defendant and against plaintiff, declaring that the six notes held by him and involved in this suit are evidences of obligations of his which were remitted to him by his mother, the holder of the said notes, and that plaintiff’s claims thereon be rejected.
Costs to be paid by plaintiff. The right is reserved to plaintiff to demand of defendant a collation in a proper proceeding.